Filed 3/21/14
                            CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                      DIVISION FOUR


FLAVIO RAMOS et al.,                           B248038
                                               (Los Angeles County
                 Plaintiffs and Appellants,    Super. Ct. No. BC449958)

v.

BRENNTAG SPECIALTIES, INC., et
al.,

                Defendants and Respondents.


        APPEAL from a judgment of the Superior Court of Los Angeles County,
Amy D. Hogue, Judge. Affirmed in part, reversed in part, and remanded with
directions.
        Metzger Law Group, Raphael Metzger and Kenneth A. Holdren; Simon
Greenstone Panatier Bartlett and Brian P. Barrow for Plaintiffs and Appellants.
        Lynberg & Watkins, Ruth Segal and Rosemary Do for Defendant and
Respondent Porter Warner Industries.
        W. Eric Blumhardt, Tiffany J. Gates and Archer Norris; Kevin L. Place for
Defendants and Respondents P-G Industries, Inc. and The Pryor-Giggey
Company.
        Snider, Diehl & Rasmussen, Stephen C. Snider and Trenton M. Diehl for
Defendant and Respondent J.R. Simplot Company.
        Gordon & Rees, Roger Mansukhani and Brandon D. Saxon for Defendant
and Respondent Laguna Clay Company.
        Schaffer, Lax, McNaughton & Chen, Jill A. Franklin and Yaron F. Dunkel
for Defendant and Respondent Scott Sales Co.
        Chuck Birkett Tsoong, Stephen S. Chuck, Tiffany M. Birkett and Victoria J.
Tsoong for Defendant and Respondent Resource Building Materials.
        Gordon & Rees, P. Gerhardt Zacher and Matthew P. Nugent for Defendants
and Respondents Alcoa Inc. and Schorr Metals, Inc.
        Bates Winter & Cameron, David L. Winter and Christopher R. Robyn for
Defendant and Respondent Southwire Company.
        K & L Gates and Michele Barnes for Defendant and Respondent Alcoa Inc.
        McGuire Woods and Diane Flannery for Defendant and Respondent
Century Kentucky, Inc.
        Koletsky, Mancini, Feldman & Morrow and Susan L. Caldwell for
Defendant and Respondent TST, Inc.
        Hurrell Cantrall, Thomas C. Hurrell and Melinda Cantrall for Defendants
and Respondents, United States Gypsum Co. and Westside Building Material
Corp.


              __________________________________________


        In the underlying action, appellants Flavio Ramos and his wife asserted
claims against respondents for negligence, negligence per se, strict liability, and
loss of consortium, alleging that Ramos’s exposure to their products during his




                                          2
employment at a metal foundry caused his pulmonary fibrosis.1 Respondents
demurrered to the claims on the ground that they failed under the component parts
doctrine, as applied in Maxton v. Western States Metals (2012) 203 Cal. App. 4th
81 (Maxton). Relying on Maxton, the trial court sustained respondents’ demurrer
without leave to amend and thereafter entered a judgment of dismissal.
      With the exception of appellants’ claim for negligence per se, we conclude
that the complaint states viable claims, and we respectfully disagree with the
holding in Maxton. As we explain, the component parts doctrine does not shield a
product supplier from liability when a party alleges that he suffered direct injury
from using the supplier’s product as the supplier specifically intended. We
therefore affirm in part, reverse in part, and remand with directions to the trial
court to enter a new order overruling respondents’ demurrers to appellants’ claims,
with the exception of the claim for negligence per se.


                    RELEVANT PROCEDURAL BACKGROUND
      On November 19, 2010, appellants initiated the underlying action. Their
second amended complaint (SAC) contained claims against respondents for
negligence, negligence per se, strict liability based on a failure to warn and design
defects, fraudulent concealment, breach of implied warranties, and loss of
consortium.
      The SAC alleged that from 1972 to 1978 and from 1981 to 2009, Ramos
worked as a mold maker, machine operator, and laborer for Supreme Casting &
Pattern, Inc. (Supreme), which manufactured metal parts through “a foundry and


1      Although both Flavio Ramos and his wife are appellants in this action, our
references to Ramos refer to Flavio.



                                            3
fabrication process.”2 While employed by Supreme, Ramos worked “with and
around” metals, plaster and minerals that respondents supplied to Supreme.
Respondents Alcoa Inc., Schorr Metals, Inc., Southwire Company, Century
Kentucky, Inc. and TST, Inc. (metal suppliers) provided metal products, which
were melted in furnaces to form metal castings. The casting process used molds
created from plaster, sand, limestone and marble supplied by the remaining
respondents, United States Gypsum Co., Westside Building Material Co., Porter
Warner Industries, LLC., Resource Building Materials, P-G Industries, Inc., The
Pryor-Giggey Company, J.R. Simplot Company, Laguna Clay Company, and Scott
Sales Co. (mold material suppliers).3 According to the SAC, Ramos developed
interstitial pulmonary fibrosis as the result of his exposure to, inter alia, fumes
from the molten metal and dust from the plaster, sand, limestone and marble.
       Respondents sought judgment on the pleadings regarding the SAC,
contending that appellants’ claims failed under Maxton, which addressed similar
claims under circumstances resembling those alleged in the SAC.4 There, the
plaintiff asserted claims for negligence, negligence per se, strict liability,
fraudulent concealment, and breach of implied warranties against several
defendants who had supplied metal products to his employer. (Maxton, supra, 203

2      The SAC also alleged that from 1979 to 1980, Ramos performed similar duties
while employed by a different metal parts manufacturer.
3      The SAC alleges that those respondents provided the following materials: United
States Gypsum Co. (plaster), Westside Building Material Co. (plaster), Porter Warner
Industries, LLC. (plaster and zircon sand), P-G Industries, Inc. (plaster and zircon sand),
The Pryor-Giggey Company (plaster and zircon sand), J.R. Simplot Company (silica
sand), Laguna Clay Company, (limestone), Scott Sales Co. (limestone), Brenntag
Specialties, Inc. (limestone), and Resource Building Materials (limestone and marble).
4      After Alcoa Inc. filed the motion for judgment on the pleadings based on Maxton,
several of the other respondents joined in the motion.



                                             4
Cal.App.4th at pp. 85-86.) The operative complaint alleged that the plaintiff,
while employed as a laborer, “‘worked with and around’” those metal products,
which were cut, ground, sandblasted, welded, and brazed during his employer’s
manufacturing process. (Id. at p. 86.) The complaint further alleged that the
suppliers failed to disclose the hazards of their products to the plaintiff, who
developed interstitial pulmonary fibrosis due to his exposure to metallic fumes and
dust from the products. (Ibid.)
      The suppliers filed demurrers and a motion for judgment on the pleadings,
asserting that the plaintiffs’ claims failed under the so-called “component parts
doctrine.” (Maxton, supra, 203 Cal.App.4th at p. 88.) The trial court agreed, and
ruled in the suppliers’ favor without affording the plaintiff leave to amend his
complaint. (Id. at p. 95.) In affirming the judgment of dismissal, the appellate
court placed special emphasis on the discussion of the component parts doctrine in
Artiglio v. General Electric. Co. (1998) 61 Cal. App. 4th 830, 838-839 (Artiglio).
The appellate court concluded that the doctrine, as set forth in Artiglio, shielded
the suppliers from liability to the plaintiff arising from the use of their metal
products in the manufacturing process. (Maxton, supra, at pp. 88-95 & fn. 3.)
      In the instant action, the trial court granted judgment on the pleadings
regarding the SAC with leave to amend, and advised appellants that to state causes
of action, they must “plead around . . . Artiglio,” as interpreted in Maxton. After
appellants filed their third amended complaint, respondents asserted demurrers
based on Maxton, which the court sustained with leave to amend. When
appellants filed their fourth amended complaint (FAC), respondents again
demurred on the basis of Maxton. The court sustained the demurrers without leave
to amend, and entered a joint judgment of dismissal in favor of respondents. This
appeal followed.


                                           5
                                     DISCUSSION
       Appellants maintain the trial court erred in sustaining the demurrers to the
FAC. Their principal contention is that the injuries alleged in the FAC fall outside
the component parts doctrine. They assert that the doctrine, when applicable,
relieves a supplier of component parts from liability for injuries arising from an
end product into which the supplier’s parts have been integrated. Because the
FAC alleges that Ramos’s injuries resulted from the direct and intended use of
respondents’ products, and not from injuries resulting from the use of any end
product, appellants argue the component parts doctrine does not shield
respondents from liability. We agree.5


       A. Standards of Review
       “Because a demurrer both tests the legal sufficiency of the complaint and
involves the trial court’s discretion, an appellate court employs two separate
standards of review on appeal. [Citation.] . . . Appellate courts first review the
complaint de novo to determine whether . . . the complaint alleges facts sufficient
to state a cause of action under any legal theory, [citation], or in other words, to


5       Appellants raise two other contentions: (1) that the component parts doctrine is an
affirmative defense; and (2) that the FAC successfully “‘plead[ed] around’” the specific
elements of the defense, as stated in Artiglio. Generally, a demurrer predicated on an
affirmative defense is properly sustained only when “the face of the complaint discloses
that the action is necessarily barred by the defense.” (Casterson v. Superior Court (2002)
101 Cal. App. 4th 177, 183.) As explained below (see pt. C.4 & C.5., post), we conclude
that under the facts alleged in the FAC, the component parts doctrine is inapplicable to
the types of claims asserted in the FAC, and thus does not shield respondents from
liability for Ramos’s injuries. Accordingly, it is unnecessary to resolve whether the
doctrine constitutes an affirmative defense. For similar reasons, it is unnecessary to
determine whether the FAC adequately pleaded around the doctrine, as set forth in
Artiglio.



                                             6
determine whether . . . the trial court erroneously sustained the demurrer as a
matter of law. [Citation.]” (Cantu v. Resolution Trust Corp. (1992) 4 Cal. App. 4th
857, 879, fn. deleted (Cantu).) “Second, if a trial court sustains a demurrer
without leave to amend, appellate courts determine whether . . . the plaintiff could
amend the complaint to state a cause of action. [Citation.]” (Id. at p. 879, fn. 9.)
      Under the first standard of review, “we examine the complaint’s factual
allegations to determine whether they state a cause of action on any available legal
theory. [Citation.] We treat the demurrer as admitting all material facts which
were properly pleaded. [Citation.] However, we will not assume the truth of
contentions, deductions, or conclusions of fact or law [citation], and we may
disregard any allegations that are contrary to the law or to a fact of which judicial
notice may be taken. [Citation.]” (Ellenberger v. Espinosa (1994) 30 Cal. App. 4th
943, 947.) In reviewing an order sustaining a demurrer, we will affirm the order
on any ground raised in the demurrer, regardless of whether the trial court relied
on it; moreover, we will consider new theories offered on appeal to support the
ruling. (B & P Development Corp. v. City of Saratoga (1986) 185 Cal. App. 3d
949, 959.)
      Under the second standard of review, the burden falls upon the plaintiff to
show what facts he or she could plead to cure the existing defects in the complaint.
(Cantu, supra, 4 Cal.App.4th at p. 890.) “To meet this burden, a plaintiff must
submit a proposed amended complaint or, on appeal, enumerate the facts and
demonstrate how those facts establish a cause of action.” (Ibid.)
      Here, appellants neither offer nor suggest factual amendments to the FAC.
Our inquiry is thus focused primarily on a question of law, namely, whether the
facts as alleged in the FAC necessarily invoke the application of the component
parts doctrine.


                                          7
        B. Governing Principles
        We begin by discussing the principles governing tort claims involving
defective products, giving special attention to their application when a worker
alleges injuries from products supplied to his or her employer for use by the
employer’s workers.


              1. Liability For Product Defects
        Generally, a plaintiff may seek recovery in a “products liability” case either
on a theory of strict liability or on a theory of negligence. (Merrill v. Navegar,
Inc. (2001) 26 Cal. 4th 465, 478.) Under either theory, the plaintiff must prove that
a defect in the product caused injury. (Ibid.) In addition, to establish a negligence
theory, a plaintiff must prove that the defect in the product was due to the
defendant’s negligence. (Ibid.) Generally, recovery is permitted for three kinds of
defects: manufacturing defects, design defects, and warning defects, that is,
inadequate warnings or failures to warn. (Anderson v. Owens-Corning Fiberglas
Corp. (1991) 53 Cal. 3d 987, 995; Merrill v. Navegar, Inc., supra, 26 Cal.4th at
p. 479; Powell v. Standard Brands Paint Co. (1985) 166 Cal. App. 3d 357, 363-
364.)
        Here, the FAC contains strict liability claims for warning and design
defects. The “defective warning” claim alleges that respondents failed to warn
Ramos of “scientifically known and knowable” hazards related to his use of their
products. “Generally speaking, manufacturers have a duty to warn consumers
about the hazards inherent in their products. [Citation.] The requirement’s
purpose is to inform consumers about a product’s hazards and faults of which they
are unaware, so that they can refrain from using the product altogether or evade
the danger by careful use.” (Johnson v. American Standard, Inc. (2008) 43


                                           8
Cal. 4th 56, 64.) A product that is otherwise flawless in its design and manufacture
“‘may nevertheless possess such risk to the user without a suitable warning that it
becomes “defective” simply by the absence of a warning.’” (Finn v. G. D. Searle
& Co. (1984) 35 Cal. 3d 691, 699.)
      The “design defect” claim relies on the so-called “consumer expectation[s]”
test for defects. Under that test, a product is defective in design if it “fail[s] to
perform as safely as an ordinary consumer would expect.” (Soule v. General
Motors Corp. (1994) 8 Cal. 4th 548, 562.) Because that test does not require the
possibility of an alternative safer “design” for a product, raw asbestos has been
determined to have a defective design under the test. (Garza v. Asbestos Corp.,
Ltd. (2008) 161 Cal. App. 4th 651, 658-662; Arena v. Owens Corning Fiberglas
Corp. (1998) 63 Cal. App. 4th 1178, 1185-1186 (Arena).)6
      The FAC also contains claims for negligence and negligence per se. In
connection with the former, the FAC alleges primarily that respondents
negligently failed to warn Ramos of the “scientifically known and knowable
hazards” of their products. Generally, “a manufacturer or a supplier of a product
is required to give warnings of any dangerous propensities in the product, or in its
use, of which he knows, or should know, and which the user of the product would




6      As explained in Arena, “[t]o the extent that the term ‘design’ merely means a
preconceived plan, even raw asbestos has a design, in that the miner’s subjective plan of
blasting it out of the ground, pounding and separating the fibers, and marketing them for
various uses, constitutes a design. . . . [W]hen that design violates minimum safety
assumptions, it is defective. [Citation.] Whether or not the defendant is able to design
the product in a different way is irrelevant . . . . [Citation.]” (Arena, supra, 63
Cal.App.4th at p. 1186, fn. deleted.)



                                            9
not ordinarily discover.” (Groll v. Shell Oil Co. (1983) 148 Cal. App. 3d 444, 448
(Groll).)7
       Regarding the claim for negligence per se, we observe that ordinarily,
“‘[t]he doctrine of negligence per se is not a separate cause of action, but creates
an evidentiary presumption that affects the standard of care in a cause of action for
negligence.’ [Citation.] [¶] The doctrine of negligence per se does not provide a
private right of action for violation of a statute. [Citation.]” (Johnson v.
Honeywell Internat., Inc. (2009) 179 Cal. App. 4th 549, 555, quoting Millard v.
Biosources, Inc. (2007) 156 Cal. App. 4th 1338, 1353, fn. 2.) Under the doctrine,
“the plaintiff ‘borrows’ statutes to prove duty of care and standard of care.”
(Johnson v. Honeywel Internat., Inc., supra, at p. 558.)8 Nonetheless, the term
“‘negligence per se’” has occasionally been applied when a statute establishes a
special duty of care beyond that underlying common law negligence. (Connell v.


7       Section 388 of the Restatement Second of Torts states: “One who supplies directly
or through a third person a chattel for another to use is subject to liability to those whom
the supplier should expect to use the chattel with the consent of the other or to be
endangered by its probable use, for physical harm caused by the use of the chattel in the
manner for which and by a person for whose use it is supplied, if the supplier [¶] (a)
knows or has reason to know that the chattel is or is likely to be dangerous for the use for
which it is supplied, and [¶] (b) has no reason to believe that those for whose use the
chattel is supplied will realize its dangerous condition, and [¶] (c) fails to exercise
reasonable care to inform them of its dangerous condition or of the facts which make it
likely to be dangerous.”
8       Evidence Code section 669 provides that a presumption of negligence is
established when a defendant “(1) . . . violated a statute, ordinance, or regulation of a
public entity; [¶] (2) [t]he violation proximately caused death or injury to person or
property; [¶] (3) [t]he death or injury resulted from an occurrence of the nature which the
statute, ordinance, or regulation was designed to prevent; and [¶] (4) [t]he person
suffering the death or the injury to his person or property was one of the class of persons
for whose protection the statute, ordinance, or regulation was adopted.” (Evid. Code,
subd. (a)(1)(2)(3).)



                                            10
Harris (1913) 23 Cal. App. 537, 541; see 4 Witkin, Cal. Procedure (5th ed. 2008)
Pleading, § 583, p. 710 [discussing cases].)
      In connection with the negligence per se claim, the FAC alleges that
respondents violated Labor Code section 6390.5, which requires manufacturers
and distributors to provide labels on their products in compliance with attendant
regulations (see Cal. Code Regs., tit. 8, § 5194). (Johnson v. Honeywell Internat.,
Inc., supra, 179 Cal.App.4th at p. 556.) Those regulations oblige manufacturers
and distributors to specify hazards related to the products on the labels or in
material safety data sheets provided to employers; in addition, the regulations
require employers to educate their employees regarding those hazards. (Ibid.)


             2. Doctrines Limiting Liability
   Under three distinct but potentially overlapping doctrines, courts have limited a
supplier’s liability for injury arising from certain uses or applications of its
product. Two of these doctrines -- often called the “bulk supplier” and
“sophisticated buyer” rules -- focus on whether the product, before causing injury,
passed to, or through, a party who knew (or should have known) of the product’s
hazards. (Artiglio, supra, 61 Cal.App.4th at pp. 838-839; see Taylor v. Am.
Chemistry Council (1st Cir. 2009) 576 F.3d 16, 24-25.) The first doctrine is
ordinarily invoked when a supplier, upon selling a product in bulk to an
intermediary who passes it on, warns the intermediary of the product’s hazards.
(Taylor v. Am. Chemistry Council, supra, 576 F.3d at pp. 25-26.) In contrast, the
second doctrine is ordinarily invoked when the supplier provides the product to a
purchaser -- either an intermediary or an end user -- who knows (or should know)
of the hazards, regardless of any warning to the purchaser. (See ibid.) Although
conceptually distinct, the two rules are sometimes combined under the term,


                                           11
“‘bulk sales/sophisticated purchaser doctrine[].’” (See Artiglio, supra, 61
Cal.App.4th at pp. 838-839.)
       The third doctrine is known as the “component part[s]” or, where
applicable, “raw materials” doctrine. (Artiglio, supra, 61 Cal.App.4th at p. 839;
Springmeyer v. Ford Motor Co. (1998) 60 Cal. App. 4th 1541, 1550-1554.) Under
that doctrine, suppliers of component parts or raw materials integrated into an
“end product” are ordinarily not liable for defects in the end product, provided that
their own parts or materials were nondefective, and they did not exercise control
over the end product. (Artiglio, supra, at pp. 839-840; Bay Summit Community
Assn. v. Shell Oil Co. (1996) 51 Cal. App. 4th 762, 772.) The doctrine is reflected
in section 5 of the Restatement Third of Torts, Products Liability, which states that
a component part supplier is subject to liability for harm caused by the end product
only when the component itself has a defect that results in injury, or the supplier
plays a material role in integrating the component into the end product whose
defects cause injury. (Rest.3d Torts, Products Liability, § 5.)9
       The application of the component parts doctrine was examined in Artiglio.
There, the plaintiffs asserted negligence claims against a silicone supplier, alleging
that they had been injured by silicone breast implants made by a manufacturer who
had obtained silicone from the supplier. (Artiglio, supra, 61 Cal.App.4th at
pp. 833-834.) The plaintiffs contended the supplier knew or should have known

9       Section 5 of the Restatement Third of Torts, Products Liability, states in pertinent
part: “One engaged in the business of selling or otherwise distributing product
components who sells or distributes a component is subject to liability for harm to
persons or property caused by a product into which the component is integrated if: [¶] (a)
the component is defective in itself, . . . and the defect causes the harm; or [¶] (b)(1) the
seller or distributor of the component substantially participates in the integration of the
component into the design of the product; and [¶] (2) the integration of the component
causes the product to be defective . . . and (3) the defect in the product causes the harm.”



                                             12
that its silicone materials were not appropriate for use in medical devices, yet it
failed to warn the manufacturer. (Id. at p. 835.)
      The appellate court affirmed the trial court’s grant of summary judgment to
the supplier. (Artiglio, supra, 61 Cal.App.4th at p. 841.) Following a survey of
authorities regarding the “‘bulk sales/sophisticated purchaser’” and component
parts doctrines, the appellate court stated: “[C]omponent and raw material
suppliers are not liable to ultimate consumers when the goods or material they
supply are not inherently dangerous, they sell goods or material in bulk to a
sophisticated buyer, the material is substantially changed during the
manufacturing process and the supplier has a limited role in developing and
designing the end product. When these factors exist, the social cost of imposing a
duty to the ultimate consumers far exceeds any additional protection provided to
consumers.” (Id. at p. 839.)
      Applying those factors to the evidence before it, the appellate court
concluded that summary judgment was proper. (Artiglio, supra, 61 Cal.App.4th at
pp. 840-841.) In so concluding, the court observed that the silicone materials were
not inherently dangerous, as they became potentially unsafe only when used in
medical devices; that the implant manufacturers were “highly sophisticated
buyers”; that the silicone materials were substantially transformed during the
manufacturing process; and that the supplier had no role in designing the implants.
(Id. at pp. 840-841.)


             3. Injuries From Product’s Use By Worker
      We turn to decisions predating Maxton that addressed product liability
claims by workers alleging that they suffered injury from products used in their
work. Applications of the principles we have discussed are found in Wright v.


                                          13
Stang Manufacturing Co. (1997) 54 Cal. App. 4th 1218, 1222 (Wright), Tellez-
Cordova v. Campbell-Hausfeld/Scott Fetzger Co. (2004) 129 Cal. App. 4th 577
(Tellez-Cordova); Schwoerer v. Union Oil Co. (1993) 14 Cal. App. 4th 103
(Schwoerer), and a decision of the Minnesota Supreme Court, Gray v. Badger
Mining Corp. (Minn. 2004) 676 N.W.2d 268 (Gray).
      In Wright, the defendant manufactured a water cannon that had been
mounted on a fire engine owned and operated by a public fire department.
(Wright, supra, 54 Cal.App.4th at p. 1222.) When the plaintiff, a public
firefighter, used the water cannon, it broke loose from its mount, threw him to the
ground and fell on him, causing injury. (Ibid.) The defendant obtained summary
judgment on the plaintiff’s products liability claims on the theory that the cannon’s
mount, rather than the cannon itself, was defective. (Id. at pp. 1222-1223.) The
appellate court reversed, concluding there were triable issues whether the cannon
suffered from a design defect because it was incompatible with a sufficiently
strong mounting system; in addition, the court determined there were triable issues
whether the defendant had failed to warn about a potential mismatch between the
cannon’s water pressure and the strength of its mount. (Id. at pp. 1230-1236.) In
so concluding, the court rejected the defendant’s contention that it was exempt
from liability as a “component part manufacturer[],” reasoning, inter alia, that the
specific hazards arising from the cannon’s installation for its intended use were
sufficiently obvious to the defendant to trigger a duty to warn. (Id. at pp. 1234,
1235-1236.)
      In Tellez-Cordova, the plaintiff asserted strict liability claims based on
warning and design defects against manufacturers of grinding tools the plaintiff
had used. The plaintiff’s complaint alleged that he had suffered injury as the
result of exposure to toxic dust released from abrasive discs powered by the tools.


                                         14
(Tellez-Cordova, supra, 129 Cal.App.4th at pp. 579-580.) The defendants
successfully demurred to the complaint on the basis of the component parts
doctrine. (Id. at p. 581.) In reversing, the appellate court noted that the complaint
alleged that the tools were specifically designed to be used with the abrasive discs
for the purpose of grinding metals, and that toxic dust was created when the tools
were used for the purpose intended by their manufacturers. (Id. at pp. 582-583.)
       In Schwoerer, the plaintiff worked as a mechanic on a boring machine
cutting an underground tunnel. (Schwoerer, supra, 14 Cal.App.4th at p. 109.)
While in the tunnel, he used a solvent his employer had purchased and provided.
(Ibid.) Through intermediary suppliers, the employer received the manufacturer’s
material safety data sheet warning that exposure to the solvent could cause skin
and respiratory irritation, but the employer did not pass those warnings along to
the plaintiff. (Id. at p. 109.) Because the plaintiff’s job responsibilities required
him to dip machine parts into the solvent, he frequently worked “up to his elbows”
in it, yet his employer provided no protective clothing. (Id. at p. 109.) After the
plaintiff suffered permanent liver damage, he asserted products liability claims
against the manufacturer and intermediary suppliers, who secured summary
judgment in their favor on the theory that their warnings to the employer that the
solvent could cause skin and respiratory irritation insulated them from liability for
the plaintiff’s injuries. (Id. at p. 106.)
       The appellate court reversed, concluding that the warnings were insufficient
to apprise the plaintiff of the injuries he actually suffered. (Schwoerer, supra, 14
Cal.App.4th at pp. 112-114.) Focusing on whether the warnings given provided
sufficient notice of the solvent’s potential for causing liver damage, the court
determined they did not: “[P]laintiff claims his liver was irreparably damaged, an
injury different in kind from and significantly greater than any consequence of


                                             15
dermal exposure against which the [material safety data sheet] warned.” (Id. at pp.
110-114.)10
       Particularly instructive is Gray. There, a foundry worker asserted product
liability claims based on a failure to warn against a silica sand supplier, alleging
that he contracted silicosis due to exposure to the supplier’s sand, which he had
used in making casting molds in the foundry. (Gray, supra, 676 N.W.2d. at pp.
271-272.) After an appellate court determined that the worker’s claims failed
because the foundry was a sophisticated purchaser of sand, the Minnesota
Supreme Court reversed, concluding that there were triable issues regarding the
application of “bulk sales” and “sophisticated purchaser” doctrines. (See id. at pp.
275-280.) Regarding these doctrines, the court noted that the supplier had
provided only inadequate warnings regarding the hazards of its sand to the
foundry, and that there was no evidence the supplier had reason to believe the
foundry would provide adequate warnings to its workers. (Ibid.)
       The court also rejected application of the component parts doctrine, stating:
“Although sand is a raw material and is not inherently dangerous, it is nevertheless
dangerous when used in a foundry process. [The supplier] specifically develops
sand for foundry use and has conceded that it understands the manner in which
silica is used in the foundry process. More importantly, the sand is not used as a
component of a finished product, and it is the sand -- not the finished product --
that is dangerous to foundry workers.” (Gray, supra, 676 N.W.2d at p. 281.)




10     Although the plaintiff in Schwoerer asserted only a “warning defect” strict liability
claim against the manufacturer, the appellate court determined that its conclusion was
also applicable to a “warning defect” negligence claim. (Schwoerer, supra, 14
Cal.App.4th at p. 106, fn. 2.)



                                            16
       C. Analysis
       We next examine whether respondents’ demurrers to the FAC were properly
sustained. As explained below, with the exception of the claim for negligence per
se, we conclude the FAC states tenable claims (see pts C.1, C.2 & C.3. post).


              1. Strict Liability and Negligence Claims
       The FAC adequately pleads strict liability and negligence claims predicated
on warning and design defects.11 Regarding the warning defect claims, the FAC
alleges that respondents’ products were specialized materials used as respondents
specifically intended in Supreme’s manufacturing process.12 The FAC further
alleges that respondents’ metal products were “inherently dangerous” in
themselves when melted during the casting process, as they released metallic
toxins known to cause interstitial pulmonary fibrosis. The FAC also alleges that
respondents’ plaster, sand, limestone and marble were “inherently dangerous,” as
they released silica dust and other known causes of interstitial pulmonary fibrosis


11     As explained in Bockrath v. Aldrich Chemical Co. (1999) 21 Cal. 4th 71, 78-84,
when a worker asserts that he suffered personal injuries due to exposure to toxins
contained in products with which he worked, the complaint must allege facts establishing
the supplier’s breach of duties regarding those products and the causation of the worker’s
injuries.
12       The FAC alleges that the metal suppliers’ products were “specialized metal alloys
manufactured and sold . . . for specialized applications,” and were “melted as specifically
designed and intended by [the metal suppliers] in furnaces during foundry operations
. . . .” The FAC contains similar allegations regarding the products from the mold
material suppliers, namely, the plaster, sand, limestone and marble used to create the
casting molds. According to the FAC, the plaster was “specifically designed and
intended” by the plaster suppliers “for the purpose of making plaster molds of the type
used in casting operations,” and the other materials were “sold and supplied by [their
suppliers] for the specialized purpose of being used to create molds for the casting of
metals.”



                                            17
when Ramos scooped them out of bags, poured them into containers, and handled
them in other ways.
      According to the FAC, although state and federal regulations identified the
products or their constituents as hazardous, respondents provided no warnings to
Ramos.13 In addition, respondents failed to comply with their statutory duty to
provide appropriate material safety data sheets to his employer, Supreme. The
FAC further asserts that Supreme was not a sophisticated purchaser, as it was “a
small unsophisticated company with a relatively small number of employees,”
none of whom were aware of the hazards of working with respondents’ products.
      In our view, the allegations are sufficient to state “defective warning”
claims. The allegations establish a duty to warn, as they assert (1) that
respondents knew, or should have known, of hazards arising from their products
when used as intended in the metal casting process, and (2) that users such as
Ramos were unlikely to discover those hazards on their own. Because the FAC
otherwise alleges that Ramos suffered injury from exposure to those hazards, the
“defective warning” claims are adequately pleaded.
      We reach the same conclusion regarding the strict liability claim predicated
on a defective design. That claim invokes the “consumer expectations” test for
defects, alleging that respondents’ products “failed to perform as safely as an
ordinary user would expect when used in an intended or reasonably foreseeable



13     The FAC alleges that federal and state regulations describe metal ingots intended
for melting as dangerous materials, and identify certain metals contained in the metal
suppliers’ products as hazardous (including aluminum, chromium, copper, iron,
manganese, molybdenum, and titanium). The FAC further asserts that those metals can
cause interstitial pulmonary fibrosis. The FAC also contains materially similar
allegations regarding constituents of the plaster, sand, limestone and marble.



                                           18
manner . . . .” Because the test does not require plaintiffs to identify an alternative
safer “design” for the products, we see no fatal defect in the claim.


             2. Negligence Per Se Claim
      In contrast, the FAC states no independent claim for negligence per se. As
noted above (see pt. B.1., ante), that claim is predicated on allegations that
respondents violated Labor Code section 6390.5 and its attendant regulations.
However, that statute affords workers no private right of action for such violations
against a supplier of injurious products to their employer. (See Johnson v.
Honeywell Internat. Inc., supra, 179 Cal.App.4th at p. 556.) Accordingly,
although appellants may rely on evidence of those violations to prove their
negligence claim (Elsner v. Uveges (2004) 34 Cal. 4th 915, 935-936), the
demurrers to the negligence per se claim were properly sustained. (Das v. Bank of
America, N.A. (2010) 186 Cal. App. 4th 727, 737-740.)


             3. Other Claims
      We further conclude that the FAC’s remaining claims for fraudulent
concealment, breach of implied warranties, and loss of consortium are adequately
pleaded. Generally, to state a fraudulent concealment claim against a product
supplier, an employee may allege that the supplier, in providing the product to the
employer, intentionally withheld information regarding the product’s injurious
hazards. (Jones v. ConocoPhillips (2011) 198 Cal. App. 4th 1187, 1198-1201.)
The FAC alleges those facts, which are also sufficient to establish a claim for
breach of implied warranties. (Id. at pp. 1201-1202.) Finally, because the FAC
adequately pleads Ramos’s personal injury claims and alleges that appellants are




                                          19
married, the FAC is sufficient to support his wife’s claim for loss of consortium.
(Vanhooser v. Superior Court (2012) 206 Cal. App. 4th 921, 927-928.)14


             4. Maxton
      In sustaining respondents’ demurrers without leave to amend, the trial court
understandably concluded that the claims in the FAC failed under Maxton.
However, to the extent Maxton can be read to conclude that the component parts
doctrine, as set forth in Artiglio, is ordinarily applicable to the type of claim
asserted in the FAC, we disagree with its rationale. For the reasons explained
below, neither the component parts doctrine nor its underlying rationale supports
such application to the facts alleged here.
      The California Supreme Court, numerous appellate courts, and the
Restatement Third of Torts have recognized that the component parts doctrine
applies to harm caused by “finished product[s]” into which the supplier’s product
has been incorporated. (O’Neil v. Crane Co. (2012) 53 Cal. 4th 335, 355; Taylor v.
Elliot Turbomachinery Co., Inc (2009) 171 Cal. App. 4th 564, 584 (Taylor)
[discussing cases].) Section 5 of the Restatement Third of Torts, Products
Liability, addresses liability for harm “caused by a product into which the
component is integrated . . . .” As noted in Gray, on its face, the component parts
doctrine does not target claims by a party alleging that he suffered a direct injury


14      On appeal, Resource Building Materials contends that appellants’ claims against it
fail because the FAC contains no allegation that Ramos was exposed to any limestone or
sand products that it supplied. We disagree. The FAC provides a list, “by named
defendant,” of sand and limestone products, . . . to which . . . Ramos[] was exposed, or
which caused [him] to be exposed to toxic metallic and inorganic fumes, vapors, and
dusts during the course of [his] employment, and which caused [his] toxic injuries and
occupational diseases.” Resource Building Materials is among those named defendants.



                                            20
from using a product as the supplier specifically intended. (Gray, supra, 676
N.W.2d at p. 281.)
        In contrast, Artiglio addressed claims against a supplier of a material for
injuries caused by the finished product into which the material was integrated.
(Artiglio, supra, 61 Cal.App.4th at pp. 833-834.) Artiglio’s statement of the
component parts doctrine underscores its circumscribed application:
“[C]omponent and raw material suppliers are not liable to ultimate consumers
when the goods or material they supply are not inherently dangerous, they sell
goods or material in bulk to a sophisticated buyer, the material is substantially
changed during the manufacturing process and the supplier has a limited role in
developing and designing the end product.” (Id. at p. 839, italics added.)
Although the doctrine may be invoked when a worker suffers injury while
engaged in employment that incorporates or uses a supplier’s component part, its
application has ordinarily been restricted to situations in which the injuries were
attributable to an item over which the supplier lacked material control, such as the
employer’s manufacturing system itself (viewed as the “finished product”), or to
some other element of the system, rather than to the supplier’s component part.
(See Taylor, supra, 171 Cal.App.4th at pp. 584-586.) Here, in contrast, the FAC
alleges a direct injury from the intended use of respondents’ products -- not from
any finished product, manufacturing system into which the products were
integrated, or apparatus built to the employer’s specifications. 15

15     Respondents contend that a “myriad” of cases have applied the component parts
doctrine to claims resembling those in the FAC. We conclude that none of those cases
supports application of the doctrine to the claims asserted in the FAC.
       In several of the cases, the pertinent injuries arose from a finished product sold to
the public that contained the defendant’s product as a component, or from another
component of the finished product not provided by the defendant. In each case, the
(Fn. continued on next page.)


                                             21
appellate court concluded that the defendant was not liable for the injuries because it
lacked material control over the finished product. (Lee v. Electric Motor Division (1985)
169 Cal. App. 3d 375, 381-387 [supplier of “ordinary, off-the-shelf” electric motors not
liable for injuries from meat grinding machine lacking emergency brake because supplier
had no role in machine’s design and manufacture]; Wiler v. Firestone Tire & Rubber Co.
(1979) 95 Cal. App. 3d 621, 627-629 [supplier of tires lacking valves not liable for injuries
arising from defective valve, as intermediate manufacturer attached valve to tire before
providing it to injured party]; Walker v. Stauffer Chemical Corp. (1971) 19 Cal. App. 3d
669, 672 [supplier of acid not liable for injuries from drain cleanser containing acid as
component, as acid was substantially changed during the process of making the cleanser,
over which supplier had no control].)
       Similarly, in all but one of the cases, a worker alleged injuries from the employer’s
manufacturing system that incorporated the defendant’s product, or from an item used in
combination with that product, and the appellate court determined that the defendant
lacked material control regarding the particular hazard that caused the injuries. (Taylor,
supra, 171 Cal.App.4th at pp. 577-586 [worker’s injuries arose from asbestos-laden
gaskets and packing, rather than from defendant’s valves used with the gaskets and
packing]; Gray v. R.L. Best Co. (N.Y. App. Div. 2010) 910 N.Y.S.2d 307, 309 [78
A.D.3d 1346] [worker injured by accidental operation of employer’s aluminum extrusion
press while replacing part supplied by defendant]; Ranger Conveying & Supply Co. v.
Davis (Tex.App. 2007) 254 S.W.3d 471, 475-485 [worker injured when bale fell from
employer’s truck onto conveyor belt owned by employer and provided by defendant];
Brocken v. Entergy Gulf States, Inc. (Tex.App. 2006) 197 S.W.3d 429, 435-438 [worker
received shock from employer’s electrical system that incorporated defendant’s circuit
breaker, which was rendered ineffective by employer’s error in designing system];
Toshiba Intern. Corp. v. Henry (Tex.App. 2004) 152 S.W.3d 774, 777-786 [worker
injured by accidental operation of aluminum “scrap winder” into which defendant’s part
had been incorporated]; Temple v. Wean United, Inc. (1977) 50 Ohio St. 2d 317, 323-329
[364 N.E.2d 267, 270-274] [plaintiff injured by accidental operation of punch press into
which defendant’s “on-off” buttons had been incorporated].)
       In the remaining case, a worker alleged that he suffered injuries from hot materials
from a “quench tank” supplied by the defendant after the tank had been integrated into the
employer’s manufacturing system. (Zaza v. Marquess and Nell, Inc. (1996) 144 N.J. 34,
42 [675 A.2d 620, 624].) The appellate court concluded that the component parts
doctrine shielded the defendant from liability, reasoning that the defendant built the tank
according to the employer’s specifications, and that the tank was defective only because
the employer integrated it into the manufacturing system without suitable safety
mechanisms. (144 N.J. at pp. 47-65 [675 A.2d at pp. 626-636].) Here, in contrast, the
(Fn. continued on next page.)


                                            22
        Apart from falling outside the letter of the component parts doctrine, the
injuries alleged in the FAC also fall outside the doctrine’s rationale. The
Restatement Third of Torts, Products Liability, explains that rationale in the
following terms: “As a general rule, component sellers should not be liable when
the component itself is not defective . . . . If the component is not itself defective,
it would be unjust and inefficient to impose liability solely on the ground that the
manufacturer of the integrated product utilizes the component in a manner that
renders the integrated product defective. Imposing liability would require the
component seller to scrutinize another’s product which the component seller has
no role in developing. This would require the component seller to develop
sufficient sophistication to review the decisions of the business entity that is
already charged with responsibility for the integrated product.” (Rest.3d Torts,
Products Liability, § 5, com. a, p. 131, italics added.) Here, the FAC alleges that
Ramos suffered injuries not from a defective “integrated product” that
incorporated respondents’ products, but from those products themselves, which he
used as respondents intended in the course of Supreme’s manufacturing process.
        Furthermore, application of the component parts doctrine, as set forth in
Artiglio, is ill-suited to the assessment of the FAC’s claims. To begin, an inquiry
into whether the supplier’s product was “inherently dangerous” -- the first factor
specified in Artiglio -- presupposes that the product was potentially a component
of multiple end products, and focuses on whether the supplier’s product was
foreseeably dangerous in all those uses. Thus, in Artiglio, the appellate court
determined that the manufacturer’s silicone was not inherently dangerous because
it had been safely incorporated into many nonmedical devices, and became


FAC alleges that respondents did not design their products in accordance with Supreme’s
(Fn. continued on next page.)


                                          23
potentially dangerous only when used in breast implants. (Artiglio, supra, 61
Cal.App.4th at p. 840.) That type of inquiry, however, is inappropriate when a
worker alleges that he suffered injury by using a product as intended by its
supplier. As explained above (see pt. B.1 & B.3, ante), in suitable circumstances,
a supplier must warn workers of hazards they will encounter when the supplier’s
product is put to the use intended or specified by the supplier.16
       The second Artiglio factor, namely, whether the supplier sold in bulk to a
sophisticated purchaser, focuses attention on whether the purchaser knew, or
should have known, that the supplier’s products were hazardous when put to the
purchaser’s use. (Artiglio, supra, 61 Cal.App.4th at p. 830.) In Maxton, the
appellate court found that some of the plaintiff’s claims failed solely because his
employer, who had bought many types of metal over a lengthy period, was
necessarily a sophisticated purchaser. (Maxton, supra, 203 Cal.App.4th at pp. 93,
94-95.) Relying on Maxton, respondents argue that because the FAC alleges that
Supreme had operated a foundry for a lengthy period, it must be regarded, as a
matter of law, as a sophisticated purchaser.
       We are doubtful that the allegation of lengthy use, standing alone, is
sufficient to establish Supreme’s status as a sophisticated purchaser as a matter of
law. Even if it were, however, this factor omits a consideration crucial to the
application of the sophisticated purchaser doctrine to the facts alleged here. As
this court recently explained, when a worker asserts defective warning claims

specifications, and that Supreme was unaware of the products’ hazards.
16      We granted a request from the Council for Education and Research on Toxics and
several other parties to submit a brief as amici curiae addressing the proper application of
the first Artiglio factor. Because we conclude that the component parts doctrine is
inapplicable to the claims alleged in the FAC, it is unnecessary to examine their
contentions.



                                             24
against a product supplier, the employer’s status as a sophisticated purchaser does
not shield the supplier from liability as a matter of law; the supplier must also
show that it had some reason to believe the worker knew, or should have known,
of the product’s hazards. (Pfeifer v. John Crane, Inc. (2013 ) 220 Cal. App. 4th
1270, 1298-1299 (Pfeifer).) That showing may be made in numerous ways,
including the presentation of evidence that the specific dangers were so readily
apparent to the employer that it would be expected to protect its workers. (Ibid.)
No such facts are alleged in the FAC.17
       The third Artiglio factor, namely, whether the supplier’s product “is
substantially changed during the manufacturing process,” is reasonably viewed as
limiting a supplier’s liability only for injuries arising from an end product into

17     Pointing to Johnson v. American Standard, Inc., supra, 43 Cal. 4th 56, respondents
suggest that an employer’s status as a sophisticated purchaser, by itself, shields a supplier
from liability. As we explained in Pfeifer, Johnson supports the contrary position.
(Pfeifer, supra, 220 Cal.App.4th at pp. 1296-1297.)
       In a related contention, respondents observe that several out-of-state courts,
applying the sophisticated purchaser doctrine, have found suppliers of sand and similar
materials to employers not liable for injuries to employees engaged in making end
products. However, in each case, evidence in the record established that the employer
had full knowledge of the hazards, or that the hazards were apparent to the employer.
(Bates v. E.D. Bullard Co. (La.Ct.App. 2011) 76 So. 3d 111, 113, 114 [evidence showed
that hazards from silica sand to workers engaged in sandblasting were “‘common
knowledge’”]; Bergfeld v. Unimin Corp. (8th Cir. 2003) 319 F.3d 350, 354 [foundry
knew that excessive exposure to silica dust was hazardous]; Cowart v. Avondale
Industries, Inc. (La.Ct.App. 2001) 792 So. 2d 73, 76-77 [sand supplier provided adequate
warnings of hazards to foundry]; Phillips v. A.P. Green Refractories Company
(Pa.Super.Ct. 1993) 630 A.2d 874, 883 [foundry had full knowledge of dangers of silica
dust]; Smith v. Walter C. Best, Inc. (W.D. Pa. 1990) 756 F. Supp. 878, 886-889 [same];
Ryntz v. Afrimet Indussa, Inc. (6th Cir. 1989) 887 F.2d 1087 [employer had full
knowledge of dangers of cobalt dust]; Beale v. Hardy (4th Cir. 1985) 769 F.2d 213, 214-
215 [foundry had extensive knowledge of dangers from silica dust and appropriate safety
measures].) Not only does the FAC contain no admission of such knowledge, it asserts
that Ramos’s employer was unaware of the hazards of respondents’ products.



                                             25
which the supplier’s product has been integrated. In contrast, when a supplier’s
product itself has a specific intended use, the supplier ordinarily must provide
warnings regarding hazards likely to be encountered in that use, even when the
intended use involves the product’s transformation or destruction (Groll, supra,
148 Cal.App.3d at pp. 446-448 [manufacturer’s data sheet adequately warned that
lantern and stove fuel should be kept away from source of sparks]; Proctor &
Gamble Co. v. Superior Court (1954) 124 Cal. App. 2d 157, 159, 162 [warning
required that use of detergent could caused dermatitis]), or its deployment at some
stage of a construction or manufacturing process (Crane v. Sears, Roebuck & Co.
(1963) 218 Cal. App. 2d 855, 857-859 [warning required that fluid for preparing
surfaces for painting was combustible]).
      The fourth Artiglio factor -- whether the supplier has control over the end
product -- is also ordinarily pertinent only to injuries arising from an end product
into which the supplier’s product has been incorporated. When, as in the FAC, a
worker alleges that he suffered injuries directly from the supplier’s product, but
not from his employer’s end product, the supplier’s lack of control over the design
and development of the end product is irrelevant to the rationale underlying the
component parts doctrine, and thus to the supplier’s liability. In sum, insofar as
Maxton determined that the component parts doctrine is applicable to claims of the
type alleged in the FAC, we respectfully disagree.


             5. Respondents’ Other Contentions
      Respondents also raise other contentions related to Maxton and the trial
court’s application of that decision. Their principal contention is that the products
they supplied to Supreme were necessarily defect-free because they constituted
versatile raw materials that were safe when they left respondents’ control. They


                                           26
place special emphasis on comment c to section 5 of the Restatement Third of
Torts, which is quoted in Maxton and other cases upon which they rely. (Maxton,
supra, 203 Cal.App.4th at p. 90; Arena, supra, 63 Cal.App.4th at p. 1191.)
       Comment c addresses sand, gravel and other materials when they take the
form of “basic raw material[s],” and sets forth limitations on their suppliers’
liability for design and warning defects when they are integrated into end
products. The comment states that such basic raw materials generally do not
suffer from design defects, and that their suppliers ordinarily are not required to
provide warnings regarding the end products, as that would oblige the suppliers
“to develop expertise regarding a multitude of different end products.” (Rest.3d
Torts, Products Liability, § 5, com. c., p. 134.)18
       In our view, comment c is inapplicable to the claims asserted in the FAC, as
the comment is intended to illuminate section 5, which concerns the liability of a
component part supplier “for harm to persons . . . caused by a product into which
the component is integrated . . . .” (Rest.3d Torts, Products Liability, § 5, italics
added.) No such injury is alleged in the FAC. Furthermore, the FAC does not
allege that respondents’ products were sold to Supreme in the form of “basic” raw

18      Comment c states: “Product components include raw materials. . . . Regarding the
seller’s exposure to liability for defective design, a basic raw material such as sand,
gravel, or kerosene cannot be defectively designed. Inappropriate decisions regarding the
use of such materials are not attributable to the supplier of the raw materials but rather to
the fabricator that puts them to improper use. The manufacturer of the integrated product
has a significant comparative advantage regarding selection of materials to be used.
Accordingly, raw-materials sellers are not subject to liability for harm caused by defective
design of the end-product. The same considerations apply to failure-to-warn claims
against sellers of raw materials. To impose a duty to warn would require the seller to
develop expertise regarding a multitude of different end-products and to investigate the
actual use of raw materials by manufacturers over whom the supplier has no control.
Courts uniformly refuse to impose such an onerous duty to warn.” (Rest.3d Torts,
Products Liability, § 5, com. c., p. 134.)


                                             27
materials. On the contrary, the FAC alleges that the products were specialized
materials that respondents sold for use in the metal casting manufacturing process,
and that the products posed known hazards to Ramos when used as intended.
Respondents’ contention that their products were defect-free would require us to
reject the FAC’s factual allegations, which we decline to do.19
       Relying on the “sham pleading” doctrine, respondents contend that certain
allegations in the FAC must be disregarded. Under that doctrine, a court may set
aside amendments that omit harmful allegations in the original complaint or add
allegations inconsistent with the harmful allegations. (State of California ex rel.
Metz v. CCC Information Services, Inc. (2007) 149 Cal. App. 4th 402, 412.) As the
mold material suppliers note, appellants’ initial complaints alleged that Ramos
suffered injuries when exposed to dust from their products while transporting the
products, mixing them together to form molds, and breaking the molds to remove
the metal casting. The FAC omitted that broad factual allegation, and substituted
allegations that Ramos’s injuries were due to his exposure to dust from the
products when he scooped them out of bags, poured them into containers, and
handled them in other ways, independent of any melting, cutting, or other activity



19     For similar reasons, respondents’ reliance on In re TMJ Implants Products
Liability Litigation (8th Cir. 1996) 97 F.3d 1050 is misplaced. There, the plaintiffs
suffered injuries from medical jaw implants, and asserted products liability claims against
businesses that supplied materials to the implant manufacturer. (Id. at pp. 1052-1053.) In
discussing the application of the component parts doctrine, the Eighth Circuit remarked:
“Suppliers of versatile materials like chains, valves, sand, gravel, etc., cannot be expected
to become experts in the infinite number of finished products that might conceivably
incorporate their multi-use raw materials or components.” (Id. at p. 1057.) As explained
above, that remark is inapplicable to the FAC, which does not allege injuries resulting
from a finished product into which respondents’ materials were incorporated, but from
the direct use of those materials as their manufacturers intended.



                                             28
that transformed them. The mold material suppliers maintain that those
amendments constitute “sham” allegations. We disagree.
      The “sham pleading” doctrine is inapplicable because the original
allegations were not, in fact, harmful to appellants’ claims, and there is an
adequate explanation for the amendments (Deveny v. Entropin, Inc. (2006) 139
Cal. App. 4th 408, 426-427). For the reasons discussed above (see B.3 & C.4.,
ante), a product supplier may be required to provide adequate warnings to a
worker using its products as the supplier specifically intended, even though that
use involves the product’s transformation or its combination with products from
other suppliers. Appellants’ initial allegations were thus not harmful to their
claims.20
      The record further discloses that appellants amended those allegations only
because the trial court, in applying Maxton, advised them that their claims would
fail if Ramos’s exposure to dust occurred “in the course of a process that
substantially changed [the product].” In response to that advice, appellants made
the amendments described above. Under the circumstances, we conclude that




20      The mold material suppliers suggest that because appellants alleged that their
products were integrated into molds, the products must be viewed as component parts of
the molds, for purposes of the component parts doctrine. We disagree. The FAC alleges
that the mold material suppliers sold or provided their products for a specific use or
purpose, namely, the creation and employment of molds during the metal casting process.
The component parts doctrine does not shield a supplier from liability when the supplier
provides its product for a specific use in a manufacturing process, the hazards of which
are created by the use of product as intended by the supplier. (See Tellez-Cordova, supra,
129 Cal.App.4th at pp. 579-584 [manufacturer of grinding tools specifically designed to
be combined with abrasive disks was obliged to warn users that grinding process
produced toxic dust].)



                                           29
there was no “sham pleading.” In sum, with the exception of the claim for
negligence per se, the FAC stated causes of action not subject to demurrer.21




21     In a related contention, the metal suppliers suggest that the FAC contains
inconsistent allegations, noting that it describes their products as “specialized metal alloys
manufactured and sold . . . for specialized applications,” and also states that the products
were “not designed to [Supreme’s] exact specifications.” We see no inconsistency, as a
supplier may sell a specialized product intended for a particular manufacturing process
without first obtaining specifications for the product’s design from one of its buyers.




                                             30
                                        DISPOSITION
       The judgment of dismissal is affirmed solely with respect to the claim for
negligence per se in the FAC, and reversed with respect to the other claims in the
FAC. The matter is remanded to the trial court with directions to vacate the orders
sustaining respondents’ demurrers to the FAC without leave to amend, and to
enter a new order overruling the demurrers to the claims in the FAC, with the
exception of the claim for negligence per se, to which the demurrers were properly
sustained without leave to amend. Appellants are awarded their costs on appeal.
       CERTIFIED FOR PUBLICATION.


                                                    MANELLA, J.


We concur:



EPSTEIN, P. J.



EDMON, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.




                                               31